PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/978,143
Filing Date: 22 Dec 2015
Appellant(s): McAfee, LLC



__________________
Sean C. Crandall (Reg. No: 57,776)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/13/2022 appealing from the Office Action mailed 11/16/2021. 
(1)  Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2)  Response to Argument
(a)  The cited references do not teach the claim limitations. 
The Appellant argues on pages 12-14, that the cited references do not teach the claim limitations.  In particular, Ricci in view of Katar do not teach the use of “a historical telemetry value to perform [], out-of-band authentication” of a “pushed update from the cloud-based update server.” The Appellant argues that piecemeal analysis of the references was relied upon. 
The Examiner respectfully disagrees with the Appellants arguments because Ricci discloses a vehicle control system [apparatus to control a system] comprising: a hardware platform and microprocessor and a network interface card (Ricci, [0172], [0701] & [0278]); a sensor based interface [telemetry interface] to collect periodic sensed [telemetry values] based on certain conditions [context] such as wheel state, power source, energy input and output, crankshaft position (Ricci, [0235]); sending the sensed values to a sensor-based service [telemetry service] based on certain conditions [context] via a network interface card (Ricci, [0235]-[0237] & [0278]); data is stored locally in a buffer [local contextual telemetry data cache] (Ricci, [0545]); a sensor unit application based on context to run on a hardware platform and configured comprising encoded instructions (Ricci, [0316], [0018], [0701]); a  receive critical information such as security information (security updates and security patches) [push update for a security update for the apparatus] from a cloud-based service provider [update server] via the network interface card [network interface] (Ricci, [0172] & [0566]-[0567]). The vehicle installs the update when the vehicle regains connectivity [accepts the push update]. 
Ricci selects a stored settings value [historical telemetry value] for configuring a vehicle to receive a security update or security patch in response to certain conditions [context] from the buffer which is a cache like storage [local contextual telemetry cache] (Ricci, [0393]-[0394], FIG 12C; [0234]).  The settings value is a telemetry value because it is captured by a sensor and there has to be a comparison with a stored value which means its historical. Ricci configures the vehicle based on selecting a stored setting in the profile data in response to certain conditions [context] from the buffer which is a cache like storage (Ricci, [0393]-[0394], FIG 12C; [0234]).
Ricci discloses a system that may be configured to preferably communicate via a wired protocol over one or more wired communication channels (e.g. due to information transfer speeds, reliability and the like. If one or more wired communication channels fail, the system may transfer information via an alternative communication protocol and channel (e.g. wireless communication protocol and wireless communication channel [out of band communication channel] to query a server for the stored settings value in the profile data for configuring a vehicle (Ricci, [0038], [0172]-[0173], [0377], [0098], FIG 12C, [0234]). 
Ricci discloses receiving a stored settings value in profile data in response to certain conditions for configuring a vehicle via a system that may be configured to preferably communicate via a wired protocol over one or more wired communication channels (e.g. due to information transfer speeds, reliability and the like. If one or more wired communication channels fail, the system may transfer information via an alternative communication protocol and channel (e.g. wireless communication protocol and wireless communication channel [out-of-band communication channel] (Ricci, [0393]-[0394]). 
Ricci discloses determining that the stored value is received via a system that may be configured to preferably communicate via a wired protocol over one or more wired communication channels (e.g. due to information transfer speeds, reliability and the like. If one or more wired communication channels fail, the system may transfer information via an alternative communication protocol and channel (e.g. wireless communication protocol and wireless communication channel [out-of-band communication channel] matches the selected stored sensed setting value in the profile data (Ricci, [0393]-[0394]). 
Ricci thus provides further support that communicating via a particular communication type and use of alternative communication types allows one of ordinary skill in the art to take advantage of the wired or wireless channels thus allows communication to be wired and/or wireless and/or both based on rules which would further lend to support to out of band communication (Ricci, [0377]). 
Katar describes a vehicle control system describes using a matched charging station that uses suitable out-of-band validation [authentication] techniques that use a more secure communication medium to validate the electric vehicle (see Katar, [0066]). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

(b) The Examiner’s motivation to combine is faulty. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
One would have been motivated to combine the teachings of Katar which discloses using a matched charging station that uses suitable out-of-band validation [authentication] techniques that use a more secure communication medium to validate the electric vehicle with the method and system of Ricci which discloses a vehicle control system that installs the security update when the vehicle regains by connectivity by communicating via a particular communication type and use of alternative communication types allows one of ordinary skill in the art to take advantage of the wired or wireless channels thus allows communication to be wired and/or wireless and/or both based on rules which would further lend to support to out of band communication and authentication (Ricci, [0377]). 

(3)  Conclusion
For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,
/JAMES J WILCOX/Examiner, Art Unit 2439                                                                                                                                                                                                        

Conferees:
/KARI L SCHMIDT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439                                                                                                                                                                                                        




Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.